Case: 1:14-cv-01500 Document #: 192 Filed: 09/04/19 Page 1 of 1 PageID #:4231

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Gerry McDade
                                 Plaintiff,
v.                                                     Case No.: 1:14−cv−01500
                                                       Honorable Susan E. Cox
YRC Worldwide Inc.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 4, 2019:


        MINUTE entry before the Honorable Susan E. Cox: Pursuant to the notice of
voluntary dismissal, this matter is dismissed with prejudice. Civil case terminated. Mailed
notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
